                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

 CLAUDETTE E. KATZENMEIER,
               Plaintiff,                           Case No. 19-CV-4076-KEM
 vs.
                                                   MEMORANDUM OPINION
 COMMISSIONER OF SOCIAL                                AND ORDER
 SECURITY,
               Defendant.
                                ____________________


       Plaintiff Claudette E. Katzenmeier seeks judicial review of a final decision of the
Commissioner of Social Security (the Commissioner) denying her application for
disability insurance (DI) benefits under Title II of the Social Security Act, 42 U.S.C.
§§ 401-434. Katzenmeier argues that the administrative law judge (ALJ) erred by failing
to include greater limitations in concentration based on the medical-opinion evidence and
the ALJ’s step-three findings, by discounting the opinion of the disability coordinator at
Katzenmeier’s prior job, by failing to develop the record on Katzenmeier’s vision
limitations, and by discounting Katzenmeier’s subjective complaints related to her
inability to frequently handle and finger. Katzenmeier also raises (for the first time) an
Appointments Clause challenge in reliance on Lucia v. SEC, 138 S. Ct. 2044 (2018).
Because substantial evidence does not support the ALJ’s determination that Katzenmeier
could frequently handle and finger, I reverse the Commissioner’s decision and remand
for further proceedings.




        Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 1 of 20
                                    I.      BACKGROUND1
         Katzenmeier taught at a high school from 2006 to 2011, and she began working
as an adjunct professor at a community college in August 2011. AR 41, 233.2 As early
as November 2014, she began mental-health treatment with psychiatric nurse practitioner
Glenda Denherder (NP Denherder) and psychologist Brenda Crawford, PhD, for
diagnoses that included depression, anxiety, and attention deficit hyperactivity disorder
(ADHD). See AR 455-479, 619-33. In August 2015, she also began seeking treatment
for various physical ailments, including hand pain. See AR 518, 528. She continued
teaching, although in the fall of 2015, she was given a stool as an accommodation, since
she could no longer stand for an entire class. AR 44; see also AR 619 (took summer
2015 off teaching). As the fall 2015 semester went on, she struggled with concentration
and using her hands to type, and as a result, in November 2015, the community college
combined her two classes into one. AR 44-45, 220, 329-30, 616. At this point, the
amount Katzenmeier earned from teaching did not amount to substantial gainful activity,
and her husband urged her to apply for disability benefits because of her pain. AR 12,
445.
         After some debate, Katzenmeier ultimately decided to continue working in the
spring and summer of 2016, teaching just one online class. See AR 220, 432, 444-45,
610. Her mother died in late July 2016, exacerbating Katzenmeier’s mental-health
symptoms, and she applied for disability shortly thereafter. See AR 10, 708. At NP
Denherder’s advice, she took the fall 2016 semester off to grieve and focus on self-care,
and she never returned to teaching at the community college.                AR 42, 428, 708.
Katzenmeier has worked occasionally as a substitute teacher, however, after filing for
disability. See AR 41, 900-02.




1
    For a more thorough overview, see the Joint Statement of Facts, filed at Doc. 10.
2
    “AR” refers to the administrative record below, filed at Docs. 7-2 to 7-11.
                                                 2

           Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 2 of 20
       After filing for disability, Katzenmeier had her first appointment with
rheumatologist Robert Wisco, MD, in October 2016.                  AR 694.       After several
appointments throughout late 2016, 2017, and 2018, Dr. Wisco diagnosed Katzenmeier
with fibromyalgia and psoriatic arthritis, although his treatment notes routinely suggest
that fibromyalgia played a bigger role in Katzenmeier’s symptoms than arthritis. See,
e.g., AR 968.
       The Social Security Administration denied Katzenmeier’s disability application on
initial review in October 2016 and again on reconsideration in March 2017. AR 69-106.
Katzenmeier requested review before an ALJ, and the ALJ held a hearing by video on
September 6, 2018. AR 10. On January 7, 2019, the ALJ issued a written opinion,
following the five-step process outlined in the regulations.3 AR 10-23. The ALJ found
Katzenmeier suffered from the following severe impairments:               depression, anxiety,
ADHD, obesity, sleep apnea, psoriatic arthritis, left thumb pain, interstitial cystitis,
fibromyalgia, and regional pain syndrome. AR 13. At step three, the ALJ found
Katzenmeier’s impairments did not meet or equal a listing, finding as part of that analysis
that Katzenmeier suffered from moderate limitations in concentration, persistence, or
pace. AR 14-16. For purposes of determining Katzenmeier’s ability to perform her past
work (at step four) and other work (at step five), the ALJ determined Katzenmeier’s
residual functional capacity (RFC):4



3
 “The five-part test is whether the claimant is (1) currently employed and (2) severely impaired;
(3) whether the impairment is or approximates a listed impairment; (4) whether the claimant can
perform past relevant work; and if not, (5) whether the claimant can perform any other kind of
work.” King v. Astrue, 564 F.3d 978, 979 n.2 (8th Cir. 2009); see also 20 C.F.R.
§ 404.1520(a)(4). The burden of persuasion always lies with the claimant to prove disability,
but during the fifth step, the burden of production shifts to the Commissioner to demonstrate
“that the claimant retains the RFC to do other kinds of work[] and . . . that other work exists.”
Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting Eichelberger v. Barnhart, 390
F.3d 584, 591 (8th Cir. 2004)).
4
 RFC means “the most that a claimant can do despite her limitations.” Sloan v. Saul, 933 F.3d
946, 949 (8th Cir. 2019).
                                               3

        Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 3 of 20
      [She] has the [RFC] to perform light work . . . except: She can occasionally
      climb ramps, stairs, ladders, ropes, and scaffolds, balance, stoop, kneel,
      crouch, and crawl. She cannot operate a motor vehicle as part of her job
      duties. She is able to understand, remember, and carry out simple and
      detailed instructions that can be learned in six months or less. She can
      sustain concentration and persist at simple and detailed tasks for two hours
      at a time with normal breaks for eight hours. She can only occasionally
      interact with the general public. She can only frequently handle and finger
      with the upper extremities.
AR 16. Based on her RFC, age, education, and work experience, the ALJ found that
although Katzenmeier could not perform her past work, other jobs existed in significant
numbers in the national economy she could perform, including mail clerk, office helper,
and flagger. AR 21-23. Thus, the ALJ found Katzenmeier not disabled. AR 23.
      Katzenmeier appealed the ALJ’s decision to the Appeals Council. The Appeals
Council denied review on August 30, 2019 (AR 1-3), making the ALJ’s decision that
Katzenmeier was not disabled the final decision of the Commissioner. See 20 C.F.R.
§ 404.981. Katzenmeier filed a timely complaint in this court (Doc. 1). See 20 C.F.R.
§ 422.210(c). The parties consented to the jurisdiction of a United States magistrate
judge. Doc. 9.
      After the parties briefed the issues (Docs. 10-13), Katzenmeier moved to remand
based on new evidence (Docs. 16, 17). Katzenmeier had re-applied for DI benefits on
January 20, 2020, alleging the same onset date in November 2015. See Doc. 17-1. In
March 2020, the Social Security Administration awarded Katzenmeier disability benefits
on initial review, adjusting her alleged onset date to one day after the issuance of the
ALJ’s decision due to principles of res judicata. Id. Katzenmeier argues that this new
award of benefits constitutes new evidence. She also argues that an opinion submitted
by Dr. Crawford in support of this disability application constitutes new evidence. The
Commissioner resists Katzenmeier’s motion. Doc. 18.




                                           4

       Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 4 of 20
                                     II.    INITIAL BRIEFS
       A court must affirm the ALJ’s decision if it “is supported by substantial evidence
in the record as a whole.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007); see also
42 U.S.C. § 405(g). “Substantial evidence is less than a preponderance, but enough that
a reasonable mind might accept it as adequate to support a decision.” Kirby, 500 F.3d
at 707. The court “do[es] not reweigh the evidence or review the factual record de
novo.” Naber v. Shalala, 22 F.3d 186, 188 (8th Cir. 1994). If, after reviewing the
evidence, “it is possible to draw two inconsistent positions from the evidence and one of
those positions represents the [ALJ’s] findings, [the court] must affirm the decision.”
Robinson v. Sullivan, 956 F.2d 836, 838 (8th Cir. 1992).
       Katzenmeier challenges the ALJ’s mental RFC determination on several bases,
arguing that substantial evidence does not support the ALJ’s finding that Katzenmeier can
perform semiskilled work and that the ALJ did not give a good reason for discounting an
opinion from Katzenmeier’s former boss. Katzenmeier also argues that the ALJ should
have included physical RFC limitations related to her vision or otherwise developed the
record on this impairment. Katzenmeier asserts that the ALJ did not give a good reason
for discounting her subjective complaints, specifically with regard to her handling and
fingering limitations. Finally, Katzenmeier argues that the ALJ’s appointment to that
position violates the Appointments Clause of the United States Constitution.


       A.     Semiskilled Work
       Katzenmeier argues that the ALJ’s mental RFC opinion is not supported by
sufficient medical evidence and that it does not reflect the ALJ’s step-three findings of
moderate limitations in concentration, persistence, or pace.             When determining
Katzenmeier’s RFC, the ALJ found that she could “understand, remember, and carry out
simple and detailed instructions that can be learned in six months or less.” AR 16; see
also AR 21 (characterizing RFC limitation as “semi-skilled work”). The amount of time
it takes the typical worker to learn a job is called the specific vocational preparation (SVP)
                                              5

        Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 5 of 20
level, and the Dictionary of Occupational Titles (DOT) lists each job’s SVP level. DOT,
App. C. Jobs with an SVP level of 1 or 2 require a “short demonstration” or up to one
month to learn (called “unskilled work”);5 jobs with an SVP level of 3 take one to three
months to learn; and jobs with an SVP level of 4 take three to six months to learn. Id.
Thus, by limiting Katzenmeier to a job that could be learned in six months, the ALJ
limited Katzenmeier to jobs with an SVP level up to 4.
      Katzenmeier argues that the ALJ’s mental RFC determination limiting her to work
with an SVP level of 4 is inconsistent with the medical-opinion evidence. Katzenmeier
argues that the state agency psychological consultants’ opinions, the only mental RFC
opinions in the record, support a limitation to unskilled work, or work with an SVP level
of 1 or 2. See AR 82-85, 102-105. The Commissioner disputes this characterization of
the state agency consultants’ opinions. The Commissioner further notes that the three
jobs the ALJ found Katzenmeier could perform at step five all have an SVP level of 2.
See AR 23. Thus, the Commissioner argues that any error was harmless, an argument
that Katzenmeier does not address in her reply brief.
      I agree with the Commissioner that because the ALJ ultimately identified unskilled
jobs for Katzenmeier to perform, any error in failing to include in her RFC a limitation
to unskilled work is harmless. See Byes v. Astrue, 687 F.3d 913, 917 (8th Cir. 2012)
(declining to reverse an ALJ's decision when “[e]ven if the ALJ had not erred, there
[was] no indication that the ALJ would have decided differently”); Van Vickle v. Astrue,
539 F.3d 825, 830 (8th Cir. 2008). Because limiting a claimant to jobs with an SVP
level of two adequately captures an ALJ’s step-three finding that a claimant is moderately
limited in concentration, persistence, or pace, see Loeckle v. Saul, No. 19-CV-3031-
LTS-KEM, 2020 WL 6821077, at *9 (N.D. Iowa Aug. 11, 2020), report and
recommendation adopted as modified, 2020 WL 5518620 (Sept. 14, 2020), appeal filed,


5
 See Hulsey v. Astrue, 622 F.3d 917, 923 (8th Cir. 2010); Social Security Ruling 00-4P, 65
Fed. Reg. 75759, 75760 (Dec. 4, 2000).
                                            6

        Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 6 of 20
No. 20-3373 (8th Cir. Nov. 13, 2020); Katzenmeier’s assignment of error based on step
three is harmless for the same reason.


      B.     Weight to Opinion Evidence
      Katzenmeier argues that the ALJ erred by discounting mental limitations reflected
in an opinion submitted by Michelle Fiechtner, the disability coordinator at the
community college where Katzenmeier used to teach. When considering the weight to
assign an RFC opinion from a nonmedical source, the ALJ generally considers the same
factors as with medical opinions, to the extent applicable:
      (1) whether the source has examined the claimant; (2) the length, nature,
      and extent of the treatment relationship and the frequency of examination;
      (3) the extent to which the relevant evidence, “particularly medical signs
      and laboratory findings,” supports the opinion; (4) the extent to which the
      opinion is consistent with the record as a whole; (5) whether the opinion is
      related to the source’s area of specialty; and (6) other factors “which tend
      to support or contradict the opinion.”
Owen v. Astrue, 551 F.3d 792, 800 (8th Cir. 2008) (quoting the current 20 C.F.R.
§ 404.1527(c)); see 20 C.F.R. § 404.1527(f)(1).
      Fiechtner completed a “work performance assessment” form in December 2016.
AR 329-30. She checked boxes indicating that Katzenmeier’s abilities were poor in the
following areas: concentrate and remain on task, adapt to changes in the workplace,
adhere to schedules (including attendance), manage workplace stress, and manage
personal stress while in the workplace. AR 329. Fiechtner explained:
      All work and duties performed were excellent until Fall of 2015.
      [Katzenmeier] started having health issues, which caused her work
      performance to decline. Proofreading and editing students[’] papers are a
      major part of her job and this duty was [a]ffected greatly due to health
      issues.
Id. The ALJ assigned Fiechtner’s opinion only “some weight,” noting that her opinion
was “not entirely consistent with the medical evidence and the claimant’s activities of
daily living” and that her “observations pertain to the claimant’s functioning in a highly

                                            7

        Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 7 of 20
skilled position of adjunct professor, while her [RFC] limits her to semi-skilled work
with only occasional interactions with the public.” AR 21.
       Substantial evidence supports the ALJ’s decision to assign only some weight to
Fiechtner’s opinion. First, as the ALJ noted, difficulties concentrating as necessary for
highly skilled work—teaching college students and grading and editing papers—does not
necessarily translate to an inability to concentrate when performing simpler work.
Second, to the extent Fiechtner’s opinion can be read as supporting that Katzenmeier
cannot concentrate for even simple work, the ALJ could find this opinion inconsistent
with Katzenmeier’s activities of daily living and the treatment records.           Although
Katzenmeier’s activities of daily living are limited, her limitations primarily relate to her
physical condition—as the ALJ noted, she reported reading, watching television, and
planning a graduation party for her daughter, and she was also able to maintain the
attention needed to substitute teach (she reported pain, not concentration issues, limited
her ability to substitute teach). AR 19, 832, 890, 900-01, 975, 979, 992. In addition,
the mental-health treatment records primarily reflect complaints of physical pain and
situational stressors such as home responsibilities and her children.         Although Dr.
Crawford’s and NP Denherder’s treatment notes reflect Katzenmeier consistently
reported concentration and attention problems in the review of systems, Dr. Crawford’s
records show Katzenmeier made these same complaints well before her alleged onset
date, as far back as November 2014, when she was not having trouble teaching. See AR
455-64, 466-79. The mental-health records do occasionally reflect increased trouble
concentrating or paying attention (possibly due to side effects from Katzenmeier’s
medications, possibly due to “fibromyalgia fog”). See AR 610, 702, 705, 708, 800, 887,
891, 893, 908-09, 979, 983, 986, 992, 1031. Overall, however, the ALJ could find
Katzenmeier’s decreased concentration made it so that she lacked the mental capabilities
to perform her past work as an adjunct college professor, but not that she was so limited
she could not perform other, simpler work.


                                             8

        Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 8 of 20
         Substantial evidence supports the ALJ’s decision to afford only some weight to
Fiechtner’s work performance assessment form.


         C.     Vision Impairment
         Katzenmeier has used a prosthetic left eye since childhood, and she suffers from
a congenital cataract in her right eye. See AR 409, 566. At step two, the ALJ recognized
that Katzenmeier “was blind in the left eye.” AR 13. The ALJ found any vision
impairment nonsevere, however, because Katzenmeier “had 20/25 visual acuity in the
right” eye. Id. The ALJ concluded that her vision issues would “not cause more than a
minimal limitation” in her “ability to do basic work activities” (and included no
limitations related to vision in Katzenmeier’s RFC). AR 13, 16.
         Katzenmeier argues that the ALJ erred in failing to develop the record regarding
her vision impairment. She suggests that blindness in one eye necessarily affects depth
perception, near and far acuity, and field of vision, and the ALJ should have included
such limitations in her RFC or otherwise developed the record regarding the effects of
her vision impairment on her RFC.
         Katzenmeier did not complain of any vision limitations in her testimony or function
reports (other than generally noting her left-eye blindness). Treatment notes from her
eye doctor reflect Katzenmeier consistently reported difficulty driving at night due to
glare,6 but she did not complain of difficulties with depth perception or the other
limitations argued by her attorney. AR 403, 407, 409, 820, 822. She has suffered from
left-eye blindness since her childhood, and she has been able to complete school, work,
and perform activities of daily living. Under similar circumstances, courts have upheld
an ALJ’s failure to include blindness in one eye as a severe impairment at step two and
to include vision limitations in the RFC. See Cummins v. Schweiker, 670 F.2d 81, 84
(7th Cir. 1982) (holding that the ALJ did not err in relying on the grids to determine


6
    The ALJ’s RFC includes a limitation that Katzenmeier should not have to drive. AR 16.
                                               9

          Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 9 of 20
whether other work existed for the claimant to perform, even though this necessitated a
finding that the claimant’s blindness in one eye caused no RFC limitation, noting that the
claimant’s blindness had not interfered with his previous work) (favorably cited by the
Eighth Circuit in Cockerham v. Sullivan, 895 F.2d 492, 496 (8th Cir. 1990)); Rector v.
Colvin, No. 4:15-CV-1394 NAB, 2016 WL 4537910, at *2-3 (E.D. Mo. Aug. 30, 2016)
(affirming ALJ’s failure to include right-eye blindness as severe impairment at step two,
despite claimant’s testimony that his depth perception was non-existent and he suffered
“tunnel vision,” when treatment records reflected claimant did not contend “he was
unable to do any work activities due to his vision,” complaining only of trouble driving
due to glare; and claimant worked for many years despite vision impairment, and stopped
working due to other impairments); Sutton v. Colvin, No. 4:13CV1035 TIA, 2014 WL
4352045, at *11 (E.D. Mo. Sept. 2, 2014) (holding that substantial evidence supported
ALJ’s determination that claimant’s blindness in one eye was not a severe impairment
when the claimant had been blind since age 2, was able to drive a car, and had worked
for several years despite the condition); Fraser v. Colvin, No. CV 12-2169 (MJD/LIB),
2013 WL 4483354, at *11 (D. Minn. Aug. 19, 2013) (holding that ALJ did not err in
failing to develop the record and obtain medical-opinion evidence regarding claimant’s
blindness in one eye when the plaintiff did not testify that his visual impairment limited
his ability to work, and the only evidence of left-eye blindness was in third-party function
report); Bradford v. Astrue, No. 2:10 CV 15 DDN, 2011 WL 147734, at *7 (E.D. Mo.
Jan. 18, 2011) (collecting cases and holding ALJ did not err in failing to include blindness
in one eye as severe impairment at step two; the court noted only one mention of blindness
in one eye causing any limitation—affecting depth perception—and that the claimant was
able to work after the accident causing blindness and still able to drive a car); see also
Banks v. Massanari, 258 F.3d 820, 825 (8th Cir. 2001) (when the ALJ found claimant
could return to her past work, affirming ALJ’s failure to include any RFC limitations
related to claimant’s blindness in one eye, noting the claimant had “been blind since
childhood and ha[d] successfully worked for years with that condition”).
                                            10

       Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 10 of 20
       The ALJ did not err in failing to include left-eye blindness as a severe impairment
at step two or in failing to further develop the record.


       D.     Handling and Fingering
       When evaluating the credibility of a claimant’s subjective complaints—including
pain or nervousness—the ALJ must consider the factors set forth in Polaski v. Heckler:
“(1) the claimant’s daily activities; (2) the duration, frequency and intensity of the pain;
(3) dosage, effectiveness, and side effects of medication; (4) precipitating and aggravating
factors; and (5) functional restrictions.” Black v. Apfel, 143 F.3d 383, 386 (8th Cir.
1998); accord Polaski, 739 F.2d 1320, 1321-22 (8th Cir. 1984), vacated, 476 U.S. 1167
(1986), reinstated,7 804 F.2d 456 (8th Cir. 1986). “Other relevant factors include the
claimant’s relevant work history and the absence of objective medical evidence to support
the complaints.” Black, 143 F.3d at 386. The ALJ may not discredit the claimant’s
allegations based solely on the absence of objective medical evidence, but the ALJ may
rest his credibility finding on “objective medical evidence to the contrary,” Ramirez v.
Barnhart, 292 F.3d 576, 581 (8th Cir. 2002); or “inconsistencies in the record as a
whole,” Brockman v. Sullivan, 987 F.2d 1344, 1346 (8th Cir. 1993). Courts must
“defer to an ALJ’s credibility finding as long as the ‘ALJ explicitly discredits a claimant’s
testimony and gives a good reason for doing so.’” Schultz v. Astrue, 479 F.3d 979, 983
(8th Cir. 2007) (quoting Hogan v. Apfel, 239 F.3d 958, 962 (8th Cir. 2001)).
       Here, Katzenmeier testified that she stopped teaching at the community college
because she became physically unable to do the job—specifically, she testified to suffering
pain in her hands during flares making her unable to type. AR 44-45. Her initial
disability application and Fiechtner’s work assessment form further support that pain in
her hands contributed to her poor work performance as an adjunct professor. AR 220,

7
 The court did not explicitly say that it was reinstating the original Polaski opinion, but the
Eighth Circuit has recognized that it “effectively reinstat[ed]” Polaski. Jones v. Callahan, 122
F.3d 1148, 1151 n.3 (8th Cir. 1997).
                                              11

        Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 11 of 20
330. Katzenmeier’s function reports and testimony all reflect that she suffers limitations
due to pain in her hands. AR 44-51, 55-56, 257-58, 260, 307-08, 311. She reported
having difficulty with typing, buttons, washing her hair, cleaning, and yard work,
particularly during “bad days.” Id.
       In determining Katzenmeier’s RFC, the ALJ found that she could “frequently
handle and finger with the upper extremities.” AR 16. “Frequently” is a term of art
meaning from one-third to two-thirds of an eight-hour day. See, e.g., DOT, App. C.
The ALJ rejected Katzenmeier’s subjective complaints that she could not use her hands
frequently, concluding that “few objective findings . . . support[ed] her impairments.”
AR 18. But as noted, an ALJ may not discount a claimant’s subjective complaints
“‘solely because the objective medical evidence does not fully support them.’” Goff v.
Barnhart, 421 F.3d 785, 792 (8th Cir. 2005). The ALJ also concluded that “the objective
medical evidence is not entirely consistent with the alleged extent and severity of pain
and limitations.” AR 18. To the extent this can be read as a finding that Katzenmeier’s
complaints related to her hands were inconsistent with the treatment notes (a permissible
reason to discount a claimant’s subjective complaints), this conclusion is not supported
by substantial evidence.
       First, the ALJ pointed to normal objective examinations by Katzenmeier’s primary
care providers. AR 18. But these records do not reflect an in-depth examination of
Katzenmeier’s hands and joints; they note only that her extremities showed no cyanosis,
clubbing, or edema. See AR 537, 558, 569, 577, 724, 762, 842, 852, 862; see also AR
872 (trade edema noted). As the ALJ noted, when Katzenmeier’s primary care provider
took more detailed notes (in November 2016), he found her left wrist showed tenderness
and a reduced range of motion (but no swelling, and again no cyanosis, clubbing, or
edema). AR 18, 658; see also AR 519 (mild edema and tenderness at right metacarpals
noted in August 2015). Dr. Wisco, Katzenmeier’s rheumatologist who began treating
her hand pain in October 2016, consistently noted some tenderness in the fingers and
wrists on objective examination, but the ability to make full fists and no joint synovitis.
                                            12

       Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 12 of 20
AR 692, 696, 815, 827, 829, 831, 833, 968. Dr. Wisco concluded based on his objective
examinations that much of Katzenmeier’s hand pain was caused by fibromyalgia, as
opposed to psoriatic arthritis. See id.
       The ALJ noted the results of Dr. Wisco’s examinations and used it as support for
discrediting Katzenmeier’s subjective complaints. AR 18. But with fibromyalgia pain,
tenderness is often the only objective finding. See Cline v. Colvin, 771 F.3d 1098, 1105
(8th Cir. 2014) (Bright, J., dissenting) (“[P]hysical examinations of those with
fibromyalgia ‘will usually yield normal results—a full range of motion, no joint swelling,
as well as normal muscle strength and neurological reactions.’” (quoting Green-Younger
v. Barnhart, 335 F.3d 99, 108-09 (2d Cir. 2003))); Miller v. Colvin, 114 F. Supp. 3d
741, 765-66 (D.S.D. 2015) (noting that “[t]he musculoskeletal and neurological
examinations are normal in fibromyalgia patients” and that “trigger points are the only
‘objective’ signs of fibromyalgia” (alteration in original) (quoting Johnson v. Astrue,
597 F.3d 409, 410, 412 (1st Cir. 2009))); Fickler v. Colvin, No. 8:11CV440, 2013 WL
1090405, at *22 (D. Neb. Mar. 15, 2013) (noting that “[l]ittle can be gleaned from the
fact that [a claimant’s] range of motion and other musculoskeletal and neurological
examinations were essentially normal,” as that is often “the case with fibromyalgia
patients”). Thus, while Dr. Wisco’s examinations may support that Katzenmeier’s hand
pain was inconsistent with psoriatic arthritis—as Dr. Wisco himself noted—they are not
inconsistent with hand pain caused by fibromyalgia.
       The ALJ also pointed to treatment notes from Katzenmeier’s primary care
providers, before she was referred to Dr. Wisco, a specialist. AR 18. In November
2015, her rheumatology work-up was normal (which has no bearing on Katzenmeier’s
fibromyalgia pain). AR 18. In June 2016, her primary care provider noted “she did not
clearly fit into fibromyalgia,” so he referred her to a specialist (Dr. Wisco, who
ultimately did diagnose Katzenmeier with fibromyalgia). AR 18, 571. The ALJ also
noted that in August 2016, her primary care provider noted that “[m]ultiple pain
complaints with essentially negative findings suggest there is a strong emotional
                                           13

       Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 13 of 20
component.” AR 18, 578. The ALJ ignored that the treatment note went on to say that
she “also likely has underlying fibromyalgia.” Id.
       The treatment records reflect that Katzenmeier fairly consistently complained of
hand pain, and she received extensive treatment. The ALJ noted that in March 2016, her
primary care provider noted she was “doing well on medications.” AR 18, 557. But
guidance from the Social Security Administration notes that “[f]or a person with
[fibromyalgia],” it is especially important to “consider [the] longitudinal record whenever
possible because the symptoms of [fibromyalgia] can wax and wane so that a person may
have ‘bad days and good days.’” Social Security Ruling (SSR) 12-2p, 77 Fed. Reg.
43640, 43644 (July 25, 2012).
       Here, Katzenmeier first complained of hand pain in August 2015. AR 518-19. In
September 2015, she again reported hand pain to her primary care provider, and in
November 2015, she told NP Denherder (a mental-health professional) that she had not
been able to use a keyboard as required for work (around this time, the courses she taught
were reduced from two classes to one). AR 528, 610; see also AR 532 (October 2015:
reported improved pain with Lyrica, but she “had to stop the medication due to side
effects of eye twitching”). As the ALJ noted, she reported doing fairly well with
medications in the spring of 2016. AR 557, 562. In June 2016, she complained of
“discomfort” in the joints of her hands. AR 566. She reported a fibromyalgia flare to
both her chiropractor and primary care provider in August 2016, noting she was having
difficulty typing and with activities of daily living due to pain in her left hand (around
this time, she stopped working completely and filed for disability). AR 573, 677, 679;
see also AR 705 (told NP Denherder in September 2016 that pain in her left hand made
it difficult to type). As a result, she was referred to Dr. Wisco. She explained at her
first appointment in October 2016 that she first noticed the hand pain in September 2015,
which worsened in November 2015, then improved, but she reported still suffering pain
sometimes, as well as discomfort in the left wrist over the last four weeks. AR 694. Dr.
Wisco did not prescribe any medications at that appointment. AR 696.
                                            14

       Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 14 of 20
       She next saw Dr. Wisco in December 2016. AR 691. In the interim, she called
Dr. Wisco’s office numerous times complaining of hand pain, and he prescribed
prednisone and later, ibuprofen. Id. Before her December 2016 appointment with Dr.
Wisco, she also complained of hand and wrist pain (including a pain flare) to her primary
care provider, chiropractor, and mental health providers, and stated the pain affected her
activities of daily living, including her ability to hold a steering wheel and hook her bra.
AR 638-40, 653, 655, 682-85, 702. Her primary care provider administered a Kenalog
injection. AR 659.
       At her December 2016 appointment with Dr. Wisco, she continued to complain of
hand pain, and he instructed her to take 400 milligrams of ibuprofen three times daily.
AR 691. Before her next appointment in March 2016, she called Dr. Wisco numerous
times complaining of hand pain, and he adjusted her medications, adding gabapentin;
then discontinuing ibuprofen and adding sulindac; then increasing her gabapentin dosage,
which caused side effects resulting in that medication being discontinued; and decreasing
her sulindac dosage when it caused high blood pressure, only to increase it back to the
original dosage when her pain worsened. AR 814; see also AR 728, 757 (complained of
hand pain at weight-management appointments). At her appointment with Dr. Wisco in
March 2017, he noted a psoriasis rash on her scalp, and he concluded that her widespread
joint problems might be related to psoriatic arthritis (although he also noted that
fibromyalgia also contributed to her symptoms). AR 815. He prescribed methotrexate,
a chemotherapy drug (which caused some hair loss as a side effect). AR 815, 832.
       At her next appointment with Dr. Wisco in May 2017, she reported severe thumb
pain with forceful grasping (as she had been preparing for her daughter’s high school
graduation party), as well as back and other pain, but not joint pain in her hands. AR
832; see also AR 902-03 (psychologist’s treatment records from April 2017 reflect that
Katzenmeier was trying to become a substitute teacher and that although she reported
constant fibromyalgia pain, the severity varied). Dr. Wisco determined her left thumb
pain was likely the result of De Quervain’s tenosynovitis due to a positive Finkelstein’s
                                            15

       Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 15 of 20
test, and he recommended she use a thumb splint when active. AR 833.
      Katzenmeier had an allergic reaction to one of her medications in June 2017, and
she was prescribed a course of prednisone. AR 830, 848, 864. Shortly thereafter, in
July 2017, Katzenmeier’s primary care provider noted her fibromyalgia was stable. AR
864. When Katzenmeier met with Dr. Wisco in August 2017, she reported that while on
prednisone, her joint problems improved, but within the last week, she reported left
thumb pain radiating to her arm and “discomfort” in her left third finger. AR 830. Dr.
Wisco increased her dosage of methotrexate, and he encouraged her to accept an
increased dosage of Cymbalta prescribed by her psychiatric care provider. AR 831.
      She reported a fibromyalgia flare at a November 2017 appointment with Dr.
Wisco. AR 828. She noted discomfort in her right third and fourth fingers that worsened
with repetitious hand activity, such as typing. AR 828. Dr. Wisco continued her
medications but substituted diclofenac for sulindac. AR 829.
      Katzenmeier reported fibromyalgia pain flares to her mental-health providers in
late 2017 and early 2018, and she noted she had not been able to substitute teach due to
pain and exhaustion. AR 887, 889-91. She continued to report worsened pain in her
hands at an appointment with Dr. Wisco in February 2018. AR 826. He noted she had
tried most fibromyalgia medications and poorly tolerated them, and he increased her
methotrexate dosage to see if it would improve her psoriasis. AR 827.
      In late February and early March, Katzenmeier canceled appointments in Omaha,
about an hour and a half away from where she lived, because she was not feeling well.
AR 966. Later in March, she reported suffering severe hand pain to Dr. Crawford, her
psychologist. AR 885. She stated paperwork, cleaning, laundry, and showering had all
become difficult, and she noted they had to hire a housekeeper. Id. She continued to
complain of a fibromyalgia flare and pain in her hands at appointments with Dr. Crawford
and Dr. Wisco in April and May 2018. AR 882, 884, 968. Dr. Wisco increased
Katzenmeier’s methotrexate dosage at her request, noting she believed she was having a
lot of joint pain.   AR 968.     Dr. Wisco’s treatment record suggests he believed
                                          16

       Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 16 of 20
fibromyalgia, rather than psoriatic arthritis, was the source of her pain, and he noted the
increase in methotrexate might not have any effect on “some of her problems.” Id.
       The treatment records as a whole reflect that Katzenmeier consistently complained
of hand pain—at both appointments to treat the pain, like with Dr. Wisco, and at unrelated
appointments. She tried numerous medications to try to improve her pain, including
ibuprofen, Lyrica, Cymbalta, gabapentin, sulindac, prednisone, and diclofenac, as well
as a very serious chemotherapy drug, methotrexate. She stopped engaging in substantial
gainful activity (reducing her course load from two classes to one) due to difficulties
typing from her pain. And although she was able to travel to Chicago for a baseball
game and go on a family vacation to Canada, the treatment records reflect she often
complained of pain flares that made it difficult for her to perform chores or other activities
of daily living, so much so that she hired a housekeeper, and her husband installed a
wrench on the front door handle so that she could open the door with her elbow and avoid
using her hands. AR 51, 55-56, 897-98, 979, 1043. She also told a mental-health
professional that she was looking for something to help her grip the steering wheel and
that she had started using a grocery service. AR 972, 979
       The record does not support that Katzenmeier could perform work that would
require her to use her hands and fingers two-thirds of a workday, day in and day out.
The ALJ did not give a good reason for discrediting Katzenmeier’s subjective complaints
related to hand pain, especially given her fibromyalgia diagnosis. On remand, the ALJ
should further limit Katzenmeier’s RFC with respect to her ability to handle and finger.
This will likely require a new hearing with new vocational expert testimony to determine
whether jobs exist Katzenmeier can perform with additional limitations.


       E.     Appointments Clause Challenge
       Katzenmeier argues that the ALJ’s appointment to that position violates the
Appointments Clause of the United States Constitution. The Eighth Circuit recently ruled
that a Social Security claimant forfeits an Appointments Clause challenge by failing to
                                             17

       Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 17 of 20
raise it before the Social Security Administration. Davis v. Saul, 963 F.3d 790, 794-95
(8th Cir. 2020), cert. granted, No. 20-105 (U.S. Nov. 9, 2020). Because Katzenmeier
did not challenge the constitutionality of the ALJ’s appointment at any point during the
administrative proceedings, I find that Katzenmeier forfeited her Appointments Clause
challenge. This finding does not preclude Katzenmeier from raising this argument anew
with respect to any ALJ assigned to hear her case on remand.


                                III.   MOTION TO REMAND
        After the parties filed the briefs in this case, Katzenmeier moved to remand based
on new evidence. Doc. 16. She had filed a new application for DI benefits, which was
granted on initial review in March 2020 based on an onset date one day after the ALJ’s
decision in this case. See Doc. 17-1. She points to this new disability determination as
new evidence, which includes new opinions by the state agency consultants: the state
agency psychological consultants found she could “perform simple and detailed tasks not
requiring intense concentration or extensive contact with others,” which is consistent with
the ALJ’s findings here; but the state agency medical consultants found her more
physically limited than the ALJ, limiting her to sedentary rather than light work (they did
not limit her vision, handling, or fingering any more than the ALJ here, however). See
id. at 4-8. As the Commissioner notes, the new state agency consultants’ opinions do
not differ from the ALJ’s opinion here on any of the issues originally raised by
Katzenmeier in this appeal.
        Katzenmeier also points to a medical opinion by Dr. Crawford as “new evidence.”
The opinion is dated June 11, 2018, prior to the ALJ’s issuance of the opinion in this
case.   See Doc. 17-2.     Katzenmeier contends that the letter “had previously been
submitted to the agency,” but “the agency . . . apparently lost the letter and the ALJ was
not aware of the letter while determining [Katzenmeier’s] claim.” Doc. 17 at 4. The
Commissioner disputes that Katzenmeier submitted the letter from Dr. Crawford, noting
that at the hearing, Katzenmeier’s counsel noted that the letter “may have been
                                            18

        Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 18 of 20
submitted,” but she did not see it in the record, and she requested more time to ensure
that the record was complete. AR 35-36. The ALJ left the record open for ten days at
counsel’s request, but the letter was not submitted. AR 37.
      I have already decided to remand the case based on the initial briefs. There are
two types of remands in Social Security appeals: sentence-four remands and sentence-
six remands. Buckner v. Apfel, 213 F.3d 1006, 1010 (8th Cir. 2000). Sentence-four
remands, based on the fourth sentence of 42 U.S.C. § 405(g), “authorize[] a court to
enter ‘a judgment affirming, modifying, or reversing the decision of the [Commissioner],
with or without remanding the cause for a rehearing.’” Id. (quoting 42 U.S.C. § 405(g)).
Sentence six of that statute, on the other hand, authorizes remands “where new and
material evidence is adduced that was for good cause not presented during the
administrative proceedings.” Id. Thus, Katzenmeier’s motion to remand seeks remand
under sentence six of § 405(g); and I have already determined remand is appropriate
under sentence four of § 405(g).
      District courts in the Eighth Circuit have denied motions to remand under sentence
six as moot when the court has already determined remand under sentence four
appropriate. See Camacho v. Saul, No. CV 19-5126, 2019 WL 5727642, at *1 (W.D.
Ark. Nov. 5, 2019) (granting “Commissioner’s unopposed motion to remand . . .
pursuant to ‘sentence four’” and denying as moot claimant’s motion to “remand for
consideration of new and material evidence”); Young v. Shalala, No. 94-3011-CV-S-5,
1995 WL 904826, at *1 (W.D. Mo. May 31, 1995) (remanding under sentence four and
denying as moot motion to remand under sentence six); see also Borman v. Comm’r of
Soc. Sec., No. 2:12-cv-509, 2013 WL 3935028, at *1 (S.D. Ohio July 30, 2013) (same).
In Brown v. Colvin, No. 1:13-CV-01242-cgc, 2017 WL 634710, at *7 (W.D. Tenn. Feb.
16, 2017), the court recognized some authority for a “dual basis remand.” But the court
noted “other courts have found it to be more appropriate to order a Sentence Four remand
only and to relinquish jurisdiction but order that the ALJ consider additional evidence
upon remand.” Id. (collecting cases). The court noted the latter course of action
                                          19

       Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 19 of 20
“particularly preferable if the ‘new sentence six material . . . is almost inseparably
connected to the basis of the sentence four remand.’” Id.
        Here, I have held remand under sentence four is required based on the lack of
substantial evidence supporting the ALJ’s finding that Katzenmeier could frequently
handle and finger. The new evidence relied upon by Katzenmeier does not bear on this
issue. Nevertheless, I note guidance from the Social Security Administration provides
that upon remand from the court, the Appeals Council “generally vacates the entire [ALJ]
decision” and directs the ALJ “consider all pertinent issues de novo,” deciding “the
remanded issues through the date of the new hearing decision.” HALLEX I-2-8-18,
available at https://www.ssa.gov/OP_Home/hallex/I-02/I-2-8-18.html. Thus, it appears
that Katzenmeier will be able to submit new evidence on remand under sentence four.
        The motion to remand under sentence six is thus denied as moot. Doc. 16.


                                IV.    CONCLUSION
        I reverse the Commissioner’s decision and remand to the Social Security
Administration for further proceedings. The clerk of court is directed to enter judgment
in favor of Katzenmeier.
        Katzenmeier’s motion to remand (Doc. 16) based on new evidence is denied as
moot.
        IT IS SO ORDRED this 31st day of March, 2021.



                                               Kelly K.E. Mahoney
                                               Chief United States Magistrate Judge
                                               Northern District of Iowa




                                          20

        Case 5:19-cv-04076-KEM Document 19 Filed 03/31/21 Page 20 of 20
